July 12, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                     CHARITY ANN-MARIE ABAD, Appellant

NO. 14-12-00344-CV                         V.

                         JUAN ANTONIO ABAD, Appellee
                        ________________________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on March 18, 2012. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.

       We order appellant, Charity Ann-Marie Abad, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.